                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMOTHY WILLIAM BROWN,                               Case No. 4:18-cv-06189-KAW
                                   8                     Plaintiff,                           SCREENING ORDER REVIEWING
                                                                                              PLAINTIFF’S FIRST AMENDED
                                   9              v.                                          COMPLAINT; ORDER CONTINUING
                                                                                              CASE MANAGEMENT CONFERENCE
                                  10     WELLS FARGO & COMPANY, et al.,
                                                                                              Re: Dkt. No. 12
                                  11                     Defendants.

                                  12          On October 9, 2018, Plaintiff Timothy William Brown filed this civil action and
Northern District of California
 United States District Court




                                  13   application to proceed in forma pauperis (“IFP Application.”) (Dkt. Nos. 1 and 4.) On October 26,
                                  14   2018, the Court granted Plaintiff’s IFP Application. (Dkt. No. 10.) On November 19, 2018,
                                  15   Plaintiff filed an Amended Complaint. (First Am. Compl, “FAC,” Dkt. No. 12.) The Court now
                                  16   screens Plaintiff’s Frist Amended Complaint pursuant to 28 U.S.C. § 1915, and, for the reasons set
                                  17   forth below, concludes that the operative complaint is deficient.
                                  18                                       I.    LEGAL STANDARD
                                  19          The in forma pauperis statute provides that the Court shall dismiss the case if at any time
                                  20   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or
                                  21   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief
                                  22   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
                                  23          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.
                                  24   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                  25   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                  26   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).

                                  27          A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)

                                  28   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,
                                   1   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   2   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   3   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                   4   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                   5   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                   6   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the

                                   7   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                   8   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                   9   31 (9th Cir. 2000).

                                  10                                           II.    DISCUSSION

                                  11           As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                  12   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,
Northern District of California
 United States District Court




                                  13   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                  14   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                  15   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                  16   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                  17   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                  18   laws, or treaties of the United States.” Id. at § 1331. A cause of action “arises under federal law

                                  19   only when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue

                                  20   Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). A district court has diversity jurisdiction

                                  21   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between citizens

                                  22   of different states, or citizens of a State and citizens or subjects of a foreign state.” Id.

                                  23           Here, Plaintiff appears to be alleging that Defendant Wells Fargo engaged in unfair

                                  24   business practices in violation of the California Business and Professions Code, the Truth In

                                  25   Lending Act (“TILA”), 15 U.S.C. 1601 et seq., and a violation of Title 12 of the United States

                                  26   Code (12 U.S.C. --) (“Banks and Banking”). (First Am. Compl., Dkt. No. 12 at 5-6.)

                                  27           Plaintiff, however, does not distinguish between the statutes he claims are violated.

                                  28                                                        2
                                   1   Instead, Plaintiff includes TILA claims in the first and second claims, so that it is unclear exactly

                                   2   what relief, claim or cause of action he is pleading under TILA, the California Business and

                                   3   Professions Code (if that), state laws prohibiting forgery, and/or Title 12 of the United States

                                   4   Code. For example, in the first claim, Plaintiff appears to allege claims under TILA, but also a

                                   5   “forgery” claim because in California, there is “no time statu[t]e of limitations on forgery acts”

                                   6   and Defendants “knowingly filed false or forged real estate document[s] to a government office.”

                                   7   (Id. at 5.) Plaintiff’s citations to support his forgery claim, however, are to California Penal Code

                                   8   §§ 115, 470(d), which are not private causes of action. Moreover, in the Second Claim, Plaintiff

                                   9   alleges TILA again, but also asserts claims for “Identity theft and a violation of the “Electronic

                                  10   funds Act.” Id. at 6. Plaintiff also mentions that there is no statutory time limit for “forgery in CA

                                  11   and AZ,” but it is uncertain if Plaintiff is alleging another forgery claim in his Second Claim. Even

                                  12   so, there is no direct private right of action for forgery. Finally, Plaintiff cites “civil code
Northern District of California
 United States District Court




                                  13   1189[a][4]” in his second claim. California Civil Code § 1189(a)(4) imposes a civil penalty of

                                  14   $10,000 on a notary public “who willfully states as true any material fact that he or she knows to

                                  15   be false.” Such a penalty may only be imposed by the Secretary of State following an

                                  16   administrative proceeding. Id. Accordingly, there is no private right of action under this

                                  17   subsection.

                                  18           For the reasons set forth above, Plaintiff has failed to set forth “a short and plain statement

                                  19   of the claim showing that the pleader is entitled to relief” as required by Rule 8 of the Federal

                                  20   Rules of Civil Procedure, as the Court seeks clarity on the specific and distinct statutory

                                  21   provisions that Plaintiff is pleading under. Accordingly, the Court concludes that the complaint is

                                  22   insufficient to satisfy Section 1915 review.

                                  23                                         III.     CONCLUSION

                                  24           For the reasons set forth above, the allegations in Plaintiff’s complaint are insufficient

                                  25   under 28 U.S.C. § 1915(e)(2). Thus, Plaintiff must clearly provide the legal and factual basis for

                                  26   all claims, and must do so by filing an amended complaint by March 15, 2019. If Plaintiff fails to

                                  27   file an amended complaint by that date, or the amended complaint fails to cure all defects, the case

                                  28                                                       3
                                   1   will be reassigned to a district judge with the report and recommendation that either the complaint

                                   2   be dismissed in whole or in part or the case be dismissed in its entirety.

                                   3           In amending the complaint, Plaintiff may wish to contact the Federal Pro Bono Project’s

                                   4   Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-8982 to make

                                   5   an appointment. While the Help Desk does not provide legal representation, a licensed attorney

                                   6   may assist Plaintiff in determining whether there are viable claims, and how to properly plead

                                   7   them.

                                   8           Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants

                                   9   in presenting their case. This manual, and other free information for pro se litigants, is available

                                  10   online at: http://cand.uscourts.gov/proselitigants.

                                  11           Finally, the case management conference scheduled for March 19, 2019 is continued to

                                  12   July 9, 2019 at 1:30 p.m. in Courtroom 4, 1301 Clay Street, Oakland, California. Case
Northern District of California
 United States District Court




                                  13   management conference statements are due on or before July 2, 2019.

                                  14           IT IS SO ORDERED.

                                  15   Dated: January 30, 2019
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                  17                                                         United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
